 

Exhibit 10.3

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

INSPIREMD, INC.

AMENDED AND RESTATED 2011 UMBRELLA OPTION PLAN – U.S. APPENDIX

 

1. Grant of Option. Pursuant to the 2011 U.S. Equity Incentive Plan (the “U.S.
Appendix”), a sub-plan to the InspireMD, Inc. Amended and Restated 2011 UMBRELLA
Option Plan (the “Umbrella Plan”) (collectively, the Umbrella Plan and the U.S.
Appendix being referred to herein as, the “Plan”) for employees, consultants,
outside directors, and other service providers of InspireMD, Inc., a Delaware
corporation (the “Company”) and its subsidiaries and affiliates (collectively,
the “Group”), the Company grants to

 

          Alan W. Milinazzo          

(the “Participant”),

 

an option to purchase Shares of the Company as follows:

 

On the date hereof, the Company grants to the Participant an option (the “Stock
Option”) to purchase Five Hundred Twenty-Five Thousand Nine Hundred Twenty-Seven
(525,927) full Shares (the “Optioned Shares”) at an Exercise Price equal to
$4.05 per share (which is equal to the fair market value of the Company’s Shares
on the date hereof). The “Date of Grant” of this Stock Option is January 3,
2013.

 

The “Option Period” shall commence on the Date of Grant and shall expire on the
date immediately preceding the tenth (10th) anniversary of the Date of Grant,
unless terminated earlier in accordance with Section 4 below. The Stock Option
is a nonqualified stock option. This Nonqualified Stock Option Agreement (this
“Agreement”) and Stock Option are intended to comply with the provisions
governing nonqualified stock options under the final Treasury Regulations issued
on April 17, 2007, in order to exempt this Stock Option from application of
Section 409A of the Code.

 

2. Subject to Plan. The Stock Option and its exercise are subject to the terms
and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Agreement. The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan. The Stock Option is subject to any rules
promulgated pursuant to the Plan by the Board or the Administrator and
communicated to the Participant in writing.

 

3. Vesting; Time of Exercise.

 

a. Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Optioned Shares shall be
vested and exercisable as follows:

 

i. Over a three (3) year vesting period commencing on the Date of Grant,
one-thirty-sixth (1/36) of the total Optioned Shares (rounded down for
fractional shares) shall vest and become exercisable on the 3rd day of each
month during the vesting period, provided that the Participant has continuously
provided services to the Company or the Group as an employee, consultant, or
outside director through the applicable monthly vesting date.

 

ii. Upon (A) the Participant’s death, or (B) the Termination Date (as defined
below) if the Participant’s termination of employment or service is due to (1)
his Disability (as defined below), (2) a termination by the Company without
Cause (as defined below), or (3) a termination by the Participant for Good
Reason (as defined below), fifty percent (50%) of the total Optioned Shares not
previously vested shall thereupon immediately become fully vested and
exercisable.

 



 

 

 

iii. Notwithstanding the foregoing, in the event that a Change in Control (as
defined below) occurs and during the Change in Control Period (as defined below)
(A) the Participant terminates his employment or service for Good Reason, or (B)
the Company terminates the Participant’s employment or service without Cause,
then upon the Termination Date, one hundred percent (100%) of the total Optioned
Shares not previously vested shall thereupon immediately become fully vested and
exercisable.

 

b. For purposes of this Agreement, the following terms shall have the meanings
set forth below:

 

i. “Cause” shall have the meaning set forth in the Employment Agreement, by and
between the Company and the Participant, entered into and effective as of
January 3, 2013 (the “Employment Agreement”).

 

ii. “Change in Control” shall have the meaning set forth in the Employment
Agreement.

 

iii. “Change in Control Period” shall have the meaning set forth in the
Employment Agreement.

 

iv. “Disability” shall have the meaning set forth in the Employment Agreement.

 

v. “Good Reason” shall have the meaning set forth in the Employment Agreement.

 

vi. “Termination Date” shall mean the date of the Participant’s termination of
employment or service with the Company and the Group.

 

4. Term; Forfeiture.

 

a. Except as otherwise provided in this Agreement, to the extent the unexercised
portion of the Stock Option relates to Optioned Shares which are not vested on
the Participant’s Termination Date, the Stock Option will be terminated on that
date. The unexercised portion of the Stock Option that relates to Optioned
Shares which are vested will terminate at the first of the following to occur:

 

i. 5 p.m. on the date the Option Period terminates;

 

ii. 5 p.m. on the date which is two (2) years following the date of the
Participant’s termination of service due to (A) death, (B) Disability, (C)
termination by the Participant for Good Reason, or (D) termination by the
Company without Cause;

 

iii. immediately upon the Participant’s termination of service for Cause;

 



- 2 -

 

 

iv. 5 p.m. on the date which is thirty (30) days following the date of the
Participant’s termination of service for any reason not otherwise specified in
this Section 4.a.; and

 

v. 5 p.m. on the date the Company causes any portion of the Stock Option to be
forfeited pursuant to Section 7 hereof.

 

b. Notwithstanding anything herein to the contrary, if the Participant is
terminated for Cause, then all Optioned Shares (including vested Optioned
Shares), whether exercisable or not on the date that the Company delivers to the
Participant a termination notice, shall expire and may not be exercised, and the
Shares covered by the Stock Options shall revert to the Plan.

 

5. Who May Exercise. Subject to the terms and conditions set forth in Sections 3
and 4 above, during the lifetime of the Participant, the Stock Option may be
exercised only by the Participant, or by the Participant’s guardian or personal
or legal representative. If the Participant’s termination of service is due to
his death prior to the dates specified in Section 4.a. hereof, and the
Participant has not exercised the Stock Option as to the maximum number of
vested Optioned Shares as set forth in Section 3 hereof as of the date of death,
the following persons may exercise the exercisable portion of the Stock Option
on behalf of the Participant at any time prior to the earliest of the dates
specified in Section 4.a. hereof: the personal representative of his estate, or
the person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Participant; provided that the
Stock Option shall remain subject to the other terms of this Agreement, the
Plan, and applicable laws, rules, and regulations.

 

6. No Fractional Shares. The Stock Option may be exercised only with respect to
full shares, and no fractional Share shall be issued.

 

7. Manner of Exercise. Subject to such administrative regulations as the
Administrator may from time to time adopt, the Stock Option may be exercised by
the delivery of the Exercise Notice to the Company setting forth the number of
Shares with respect to which the Stock Option is to be exercised, the date of
exercise thereof (the “Exercise Date”) which shall be at least three (3) days
after giving such notice unless an earlier time shall have been mutually agreed
upon. On the Exercise Date, the Participant shall deliver to the Company
consideration with a value equal to the total Exercise Price of the Shares to be
purchased, payable as follows: cash, cashier’s check, or certified check payable
to the order of the Company.

 

Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Optioned Shares then being purchased to be delivered to the
Participant (or the person exercising the Participant’s Stock Option in the
event of his death) at its principal business office promptly after the Exercise
Date. The obligation of the Company to deliver Shares shall, however, be subject
to the condition that if at any time the Company shall determine in its
discretion that the listing, registration, or qualification of the Stock Option
or the Optioned Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of Shares thereunder, then the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Company.

 

If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then the Stock Option, and right to
purchase such Optioned Shares may be forfeited by the Participant.

 



- 3 -

 

 

8. Nonassignability. The Stock Option is not assignable or transferable by the
Participant except by will or by the laws of descent and distribution.

 

9. Rights as Stockholder. The Participant will have no rights as a stockholder
with respect to the Optioned Shares until the issuance of a certificate or
certificates to the Participant or the registration of such shares in the
Participant’s name for the Shares. The Optioned Shares shall be subject to the
terms and conditions of this Agreement. Except as otherwise provided in
Section 10 hereof, no adjustment shall be made for dividends or other rights for
which the record date is prior to the issuance of such Shares. The Participant,
by his execution of this Agreement, agrees to execute any documents requested by
the Company in connection with the issuance of the Shares.

 

10. Adjustment of Number of Optioned Shares and Related Matters. The number of
Shares covered by the Stock Option, and the Exercise Prices thereof, shall be
subject to adjustment in accordance with Section 9 of the Umbrella Plan and
Articles VII and VIII of the U.S. Appendix.

 

11. Nonqualified Stock Option. The Stock Option shall not be treated as an
“incentive stock option” under Section 422 of the Code.

 

12. Voting. The Participant, as record holder of some or all of the Optioned
Shares following exercise of this Stock Option, has the exclusive right to vote,
or consent with respect to, such Optioned Shares until such time as the Optioned
Shares are transferred in accordance with this Agreement; provided, however,
that this Section shall not create any voting right where the holders of such
Optioned Shares otherwise have no such right.

 

13. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

14. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he will not exercise the Stock Option granted
hereby, and that the Company will not be obligated to issue any Shares to the
Participant hereunder, if the exercise thereof or the issuance of such Shares
shall constitute a violation by the Participant or the Company of any provision
of any law or regulation of any governmental authority. Any determination in
this connection by the Company shall be final, binding, and conclusive. The
rights and obligations of the Company and the rights and obligations of the
Participant are subject to all applicable laws, rules, and regulations.

 

15. Investment Representations. Notwithstanding anything herein to the contrary,
the Participant hereby represents and warrants to the Company, that:

 

a. This Stock Option and the Optioned Shares are being acquired for investment
purposes only for the Participant’s own account and not with a view to or in
connection with any distribution, re-offer, resale or other disposition not in
compliance with the Securities Act of 1933 (the “Securities Act”) and applicable
state securities laws;

 

b. The Participant, alone or together with the Participant’s representatives,
possesses such expertise, knowledge and sophistication in financial and business
matters generally, and in the type of transactions in which the Company proposes
to engage in particular, that the Participant is capable of evaluating the
merits and economic risks of acquiring this Stock Option and the Optioned
Shares;

 



- 4 -

 

 

c. The Participant has had access to all of the information with respect to this
Stock Option and the Optioned Shares that the Participant deems necessary to
make a complete evaluation thereof, and has had the opportunity to question the
Company concerning the Stock Option and Optioned Shares;

 

d. The decision of the Participant to acquire the Stock Option for investment
has been, and any subsequent decision to acquire any Optioned Shares will be,
based solely upon an evaluation made by the Participant;

 

e. The Participant understands that the Stock Option and Optioned Shares
constitute “restricted securities” under the Securities Act and have not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Participant’s investment intent as expressed herein. The
Participant further understands that the Stock Option and Optioned Shares must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available;

 

f. Except as set forth in Section 28 below, the Participant acknowledges and
understands that the Company is under no obligation to register the Stock Option
or the Optioned Shares and that the certificates evidencing the Optioned Shares
will be imprinted with a legend which prohibits the transfer of such Shares
unless they are registered or such registration is not required in the opinion
of counsel satisfactory to the Company and any other legend required under
applicable state securities laws; and

 

g. The Participant is, and at the time of exercise will be, an “accredited
investor,” as such term is defined in Section 501 of Regulation D promulgated
under the Securities Act.

 

16. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company, and represents
that he is familiar with the terms and provisions thereof, and hereby accepts
this Stock Option subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator or the Board, as appropriate,
upon any questions arising under the Plan or this Agreement.

 

17. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

 

18. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or the Group, whether as an employee or as a
consultant or as an outside director, or interfere with or restrict in any way
the right of the Company or the Group to discharge the Participant at any time.

 

19. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 



- 5 -

 

 

20. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

21. Entire Agreement. This Agreement together with the Plan and the Employment
Agreement supersede any and all other prior understandings and agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.

 

22. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

 

23. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.

 

24. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

25. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

26. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

a.Notice to the Company shall be addressed and delivered as follows:

 

InspireMD, Inc.

4 Menorat Hamaor St.

Tel Aviv, Israel 67448

Attn: Craig Shore

Facsimile: 972-3-691-7692

 



- 6 -

 

 

b.Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

 

27. Tax Requirements. The Participant is hereby advised to consult immediately
with his own tax advisor regarding the tax consequences of this Agreement. The
Company or, if applicable, any subsidiary (for purposes of this Section 27, the
term “Company” shall be deemed to include any applicable subsidiary), shall have
the right to deduct from all amounts paid in cash or other form in connection
with the Plan, any Federal, state, local, or other taxes required by law to be
withheld in connection with this award. The amount of any tax withholding due
with respect to the exercise of the Optioned Shares may be made by the
Participant to the Company by (i) the delivery of cash to the Company in an
amount that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding obligations of the Company; (ii) the
actual delivery by the exercising Participant to the Company of Shares, which
Shares so delivered have an aggregate fair market value that equals or exceeds
(to avoid the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) the Company’s withholding of a number of Shares to be
delivered upon the exercise of this Stock Option, which shares so withheld have
an aggregate fair market value that equals (but does not exceed) the required
tax withholding payment; or (iv) any combination of (i), (ii), or (iii). The
Company may,with the consent of the Participant, withhold any such taxes from
any other cash remuneration otherwise paid by the Company to the Grantee. In all
events, all tax withholding due with respect to the exercise of the Optioned
shares shall be required to be paid by the Participant prior to the issuance of
any Shares to the Participant in connection with such exercise.

 

28. Registration Covenant. The Company agrees to use its best efforts to
register the issuance of the Optioned Shares to the Participant upon exercise of
the Stock Option under the Securities Act on the earlier of (i) 12 months
following the Date of Grant or (ii) 30 days following the listing of the
Company’s shares of common stock, $0.0001 par value per share, on a national
securities exchange. Such registration will be maintained for as long as the
Participant may exercise this Stock Option hereunder.

 

 

 

* * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 



- 7 -

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

  COMPANY:       InspireMD, Inc.                     By: /s/ Craig Shore   Name:
Craig Shore   Title: Chief Financial Officer               PARTICIPANT:        
      /s/ Alan W. Milinazzo   Signature  

 

  Name: Alan W. Milinazzo   Address:        

 



- 8 -

 

 

 

 

 

 